Sedgwick, J.,
dissenting.
The majority opinion holds that the only method of proving the damage of the plaintiff by reason of the injuries complained of was to prove the market value of the horses at Chicago, at the time and in the condition in which they reached that place, and “their reasonable market value when and in the condition in which they should have been delivered.” The destination of the shipment was Bristolville, Ohio. The opinion assumes that the shipment was billed over the defendant’s road to Chicago only. The bill of lading does not appear in the abstract, and I think that it is immaterial whether the defendant billed *756the shipment through to its destination, or only to the point where it was to be delivered to a connecting carrier. In either case the rule announced in the opinion is incorrect and wholly unsupported by the authorities. Such a rule would generally prevent any recovery in a case of this kind. The market value of a mixed lot of horses at-a place which they passed through without stopping a sufficient length of time to allow witnesses who were familiar with the market at that place to inspect them and become familiar with their class and description could not ordinarily be readily proved. It would be peculiar hardship to apply such a rule to this class of shipment, and it is not the rule under the authorities applied to any shipments. This case was tided upon the theory that the defendant would only be liable for such damages as were caused by injury upon the defendant’s line, and, in order to so limit it, the instruction quoted in the. majority opinion required the jury to consider the condition of the horses when they were delivered by the defendant to the connecting carrier, and under the theory which the case was tried this was proper. The instruction, however, did not contemplate that the proof in regard to the value before and after the injury should be limited to any place between the place of shipment and the destination of the shipment. Proof, then, of the value of the horses when they arrived at their destination at Bristolville, Ohio, in the condition that they were when turned over to the connecting carrier by the defendant, and their value as they would have been if the defendant had performed its duty and delivered them, without negligence, to the connecting carrier, was competent proof of the damage caused by the defendant’s negligence. “In an action against a railroad company to recover damages for an alleged unreasonable delay in the transportation of cattle, it is not error to take as the basis for computation of damages the difference in the market price of the cattle in the market to which they were being shipped, where their destination was known to the defendant, although its contract covered their transportation only over its own line, and their *757delivery to a connecting carrier for the remainder of the shipment.” Missouri, K. & T. R. Co. v. Truskett, 104 Fed. 728; 13 Ency. of Evi. 570 et seq. Even where the hill of lading provides that the valne at the place of shipment shall govern, the evidence of the valne at the destination is admissible, in the absence of better evidence. Harris v. Panama R. Co., 58 N. Y. 660. In this case the ultimate object of the proof is to show the damage to the property. In ordinary cases this can be done most readily by proving the value before and the value after the injury. This difference in value in the case of a mixed lot of horses would not be much different in one place from what it would be in another. If this value at the destination of the property can be proved, it is generally conceded to be the most satisfactory. Where this proof is not obtainable, other evidence may be received. When the property is wholly lost or destroyed, its value is the ultimate object of proof, and in such case the rule adopted in this state, and in some others, is that the value at the destination of the shipment must be proved. Atchison, T. & S. F. R. Co. v. Lawler, 40 Neb. 356; Chicago & N. W. R. Co. v. Dickinson, 74 Ill. 249. These cases are mistakenly cited in the majority opinion as holding the doctrine which that opinion announces. In those cases the shipment was entirely lost, and it was held that the value at the place of the destination was the measure of damages.